The appellant was charged in the circuit court of Craighead county with the crime of murder in the first degree, alleged to have been committed by his having killed J. M. Danley by shooting him and striking him with a shotgun. The jury returned the following verdict: "We, the jury, find the defendant guilty of voluntary manslaughter as charged in the information and fix his punishment at imprisonment in the state penitentiary for a period of two years."
Appellant was thereupon sentenced to two years in the penitentiary. Motion for new trial was filed and overruled, and the case is here on appeal.
There is no bill of exceptions filed in this case, in the absence of which this court can only consider error appearing on the face of the record; and when there is no bill of exceptions, the presumption is that the evidence adduced at the trial sustained the finding and judgment of the court.
Appellant in his motion for new trial states that the judgment is contrary to law and contrary to evidence, and that the court committed error in refusing to give certain instructions. He also alleges in his motion that the court erroneously admitted certain evidence, and he objects to the remarks of the prosecuting attorney.
In order to be considered by this court, all of these errors would have to be brought forward in a bill of exceptions. McGonagill v. State, 191 Ark. 283, 85 S.W.2d 1014; Martin v. State, 201 Ark. 1185, 143 S.W.2d 840; *Page 956 
Brooks v. State, 137 Ark. 52, 207 S.W. 209; Williamson, v. Mitchell Auto Co., 182 Ark. 296, 31 S.W.2d 413; Stanton, v. Arkansas Democrat Co., 194 Ark. 135, 106 S.W.2d 584; Supreme Liberty Life Ins. Co. v. Parker, 185 Ark. 1190,47 S.W.2d 796.
Since there is no bill of exceptions and no error on the face of the record, the judgment is affirmed.